DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The terminal disclaimer filed on 12/29/21 is approved.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method of imaging samples using an imaging system comprising all the specific elements with the specific combination including providing a second sample dish comprising a substantially planar optical interface attached to a support member that is disposed at least partially around a periphery of the optical interface; removing the first sample dish from the imaging system; disposing the second sample dish on the imaging system such that a mounting side of the optical interface of the second sample dish conforms to a transparent imaging window of the imaging system; placing a second sample on a sample side of the optical interface of the second sample dish, wherein the sample side of the optical interface of the second sample dish is opposite to the mounting side of the optical interface of the second sample dish; and imaging the second sample using light provided through the transparent imaging window and the optical interface while the sample remains accessible to a user and without adjusting a focal plane of the imaging system in set forth of claim 100, wherein dependent claims 102-120 are allowable by virtue of dependency on the allowed claim 100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 5, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886